DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 02/24/2022 have been fully considered but they are not persuasive. Applicant argues on pages 7+ of the 02/24/2022 that Ellis is silent as to “computing a plurality of profile priorities of a plurality of user profiles, wherein the plurality of user profiles comprises the first user profile and a second user profile, and wherein the second user profile has a higher profile priority than a profile priority of a first user priority; accessing the second user profile based on the second user profile having the higher profile priority than the profile priority of the first user priority, wherein the second user profile is associated with a second user; and configuring the client device based on the second user profile, wherein one or more settings of the second user profile override one or more respective settings of the first user profile” as now recited in claims 1, 8 and 15.
In response to argument, Examiner respectfully disagrees.  Ellis discloses in col. 15, lines 4-21 that parents may wish to set limits on the viewing of their children and that it may be desirable to use a master profile that contains settings that override the settings in all other profiles.  The master profile (which is considered as the second profile) controls (i.e., has higher priority) over other user profiles such as the children’s 
Ellis also discloses in col. 15, lines 4-35 that the master profile is associated with parents and that the attributes of the master profile are controlling (i.e., has higher priority) over other profiles such as children’s profile.  Therefore, Ellis discloses accessing the second user profile based on the second user profile having the higher profile priority than the profile priority of the first user priority, wherein the second user profile is associated with a second user.
Ellis further discloses in col. 2, lines 39-40, col. 15, lines 4-21 and fig. 29 that it may be desirable to use a master profile that contains settings that override the settings in all other profiles.  Therefore, Ellis discloses configuring the client device based on the second user profile, wherein one or more settings of the second user profile override one or more respective settings of the first user profile.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-13, 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bates (U.S. Pub. No. 2020/0194004) in view of Ellis et al. (U.S Patent No. 7,185,355).
 

Regarding claims 1, 8 and 15, Bates discloses a system comprising:
one or more processors (see fig. 1C (processor, 112a)); and
logic encoded in one or more non-transitory computer-readable storage media for execution by the one or more processors and when executed operable to cause the one or more processors to perform operations comprising (see fig. 1C (memory, 112b)):
detecting a voice of a first user (see paragraphs 0023, 0025, 0046; the playback device may detect individual users, for example, by voice recognition);
identifying the first user from among a plurality of users based on the voice (see paragraphs 0023, 0173, fig. 7 (712); determining whether the first user or second user issued a voice command);
accessing a first user profile based on the identifying of the first user, wherein the first user profile is associated with the first user (see paragraphs 0024, 0078, 0081; after 
configuring a client device based on the first user profile (see paragraphs 0024, 0078, 0081; a user profile for an individual user includes that individual user's configuration data for one or VASes, media services, and/or other user preference information, e.g., playback context and/or other playback attributes); and
presenting at least one media content item on the client device based on the configuring of the client device (see paragraphs 0024, 0038, 0068, 0078, 0081; process voice commands received from that detected individual user and play media content from one or more media services with which the detected individual user has a user account).
However, Bates is silent as to computing a plurality of profile priorities of a plurality of user profiles, wherein the plurality of user profiles comprises the first user profile and a second user profile, and wherein the second user profile has a higher profile priority than a profile priority of a first user priority; accessing the second user profile based on the second user profile having the higher profile priority than the profile priority of the first user priority, wherein the second user profile is associated with a second user; and configuring the client device based on the second user profile, wherein one or more settings of the second user profile override one or more respective settings of the first user profile.
Ellis et al. discloses computing a plurality of profile priorities of a plurality of user profiles, wherein the plurality of user profiles comprises the first user profile and a second user profile, and wherein the second user profile has a higher profile priority 
accessing the second user profile based on the second user profile having the higher profile priority than the profile priority of the first user priority, wherein the second user profile is associated with a second user (see col. 15, lines 4-35; the master profile is associated with parents and that the attributes of the master profile are controlling (i.e., has higher priority) over other profiles such as children’s profile); and 
configuring the client device based on the second user profile, wherein one or more settings of the second user profile override one or more respective settings of the first user profile (see col. 2, lines 39-40, col. 15, lines 4-21 and fig. 29; it may be desirable to use a master profile that contains settings that override the settings in all other profiles).
It would have been obvious to a skilled artisan before the effective filing date of the claimed invention to modify the system of Bates with the teachings of Ellis et al., the motivation being to provide a master profile that has settings that override the settings in other profiles (see Ellis col. 2, lines 39-40).

Regarding claims 2, 9 and 16, Bates and Ellis et al. discloses everything claimed as applied above (see claims 1, 8 and 15).  Bates discloses wherein the client 

Regarding claims 3, 10 and 17, Bates and Ellis et al. discloses everything claimed as applied above (see claims 1, 8 and 15).  Bates discloses wherein the client device is a television (see paragraph 0048).

Regarding claims 4, 11 and 18, Bates and Ellis et al. discloses everything claimed as applied above (see claims 1, 8 and 15).  Bates discloses wherein the client device is a smart phone (see paragraphs 0023, 0048).

Regarding claims 5, 12 and 19, Bates and Ellis et al. discloses everything claimed as applied above (see claims 1, 8 and 15).  Bates discloses wherein the logic when executed is further operable to cause the one or more processors to perform operations comprising:
receiving a first command from the first user, wherein the first command is in a form of the voice (see paragraphs 0046, 0064); and
presenting the at least one media content item on the client device based on the configuring of the client device and based on the first command (see paragraph 0024, 0038, 0046).

Regarding claims 6, 13 and 20, Bates and Ellis et al. discloses everything claimed as applied above (see claims 1, 8 and 15).  Bates discloses wherein the logic 
determining that the client device is configured based on a second user profile (see paragraph 0089); and 
switching configuration of the client device such that the client device is configured to the first user profile (see paragraphs 0127, 0130-0131).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NNENNA NGOZI EKPO whose telephone number is (571)270-1663. The examiner can normally be reached M-W 10:00am - 6:30pm, TH-F 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NNENNA EKPO
Primary Examiner
Art Unit 2425



/NNENNA N EKPO/Primary Examiner, Art Unit 2425                                                                                                                                                                                                        March 15, 2022.